Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristina Swanson on 06/09/2021. 

The application has been amended as follows: 
In claim 1, line 19, after “a control device configured to move”, insert –the--.
Claim 12 has been cancelled.
In claim 18, line 15, after “a control device configured to move”, insert –the--.


Response to Amendment
The Amendment filed 06/01/2021 has been entered. In regards to the examiner’s amendments, claims 1, 3, 4, 7-11 and 13-18 remain pending in the application.  Applicant’s amendments to the Specifications, Drawings, and Claims have overcome each and every 
	
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 06/01/2021, with respect to Claim 1 and 18 have been fully considered and are persuasive.  The rejections of 03/02/2021 has been withdrawn. 

Reasons for Allowance
Claims 1, 3, 4, 7-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Itoh (US 20130175342 A1) fails to teach the at least one mirror device comprises a base portion comprising a bottom surface for moving over the transport plane of the laboratory sample distribution system and a mirror, wherein the mirror comprises a first mirror segment and a second mirror segment and the base portion comprises a first base portion segment holding the first mirror segment and a second base portion segment holding the second mirror segment, wherein the mirror device comprises a joint connecting the first base portion segment to the second base portion segment such that the first base portion segment and/or the second base portion segment are rotatable around the joint and wherein the first base portion segment and the second base portion segment are configured to be moved on the transport plane by the driver.
	Secondary references Kitagawa (US 20010048029 A1) and Denninger et al. (US 20140231217 A1) fail to teach or fairly suggest, alone or in combination, the limitations of claim 
	None of the prior art, alone or in combination, teaches or fairly suggests all of the limitations of claim 1, specifically regarding the mirror device. Therefore, claim 1 is deemed allowed, wherein claims 3, 4, 7-11, and 13-17 are deemed allowed based on their dependency on all of the limitations of claim 1.
	Regarding claim 18, the closest prior art of Itoh (US 20130175342 A1) fails to teach wherein the at least one mirror device comprises a base portion comprising a bottom surface for moving over the transport plane of the laboratory sample distribution system, the driver is adapted to move the sample container carriers and the mirror device on the transport plane, and wherein the control device is configured to control the movement of the sample container carriers on top of the transport plane by controlling the driver such that the sample container carriers move along corresponding transport paths and is configured to control the movement of the mirror device on top of the transport plane by controlling the driver such that the mirror device moves to a mirror position on the transport plane. Rather, Itoh teaches the mirror device is fixed (Fig. 1, element 13).
Secondary references Kitagawa (US 20010048029 A1) and Denninger et al. (US 20140231217 A1) fail to teach or fairly suggest, alone or in combination, the limitations of the mirror device, the driver, and the control device. Specifically, Kitagawa and Denninger fail to 
None of the prior art, alone or in combination, teaches or fairly suggests all of the limitations of claim 18, specifically regarding the mirror device, the driver, and control device. Therefore, claim 18 is deemed allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798